Citation Nr: 1147217	
Decision Date: 12/29/11    Archive Date: 01/09/12

DOCKET NO.  10-12 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for residuals of a left ankle injury.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Young, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty and had periods of active duty training in the Marine Corps Reserves and the Army National Guard, including from January 1989 to July 1989, February 1990 to September 1990, December 1990 to May 1991, September 2000 to April 2001, December 2001 to January 2002, and January 2002 to August 2002).  These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  In September 2011, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.

The issue of service connection for residuals of a left ankle injury is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


FINDING OF FACT

It is reasonably shown that the Veteran has tinnitus which began in service and has persisted.  


CONCLUSION OF LAW

Service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1101, 1110, 1131 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011). 






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  It applies in the instant case.  However, inasmuch as the benefit sought as to the matter addressed on the merits is being granted, there is no reason to belabor the impact of the VCAA on this matter (because any notice or duty to assist omission is harmless).

II.  Legal Criteria, Evidence and Analysis

Initially, the Board notes all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal, has been reviewed.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131;
38 C.F.R. § 3.303(a).  In general, service connection requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in- service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  Disorders first diagnosed after discharge may be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  A layperson is competent to identify the medical condition; the layperson is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the  determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

The Veteran contends that his tinnitus resulted from exposure to noise trauma in service.  He reports exposure to noise exposure in service from weapons firing, aircraft, and heavy equipment (while serving as a heavy construction/engineer equipment operator), and duties as an infantryman.  His service treatment records (STRs) do not show any complaints of tinnitus.  Based on his military occupational specialties (MOS's)(engineer and infantry), it may be conceded that he had substantial exposure to noise trauma in service.  

On July 2009 VA audiological evaluation, the Veteran reported that he had bilateral tinnitus for the past three to four years.  The diagnosis was bilateral tinnitus.  The examiner opined, in part: "No record of tinnitus was found in the veteran's service medical records and the veteran's estimate of onset of tinnitus is following his separation from active duty service.  It is not at least as likely as not (i.e. less than fifty percent probability) that the veteran's tinnitus is related to his military service."

At the September 2011 Travel Board hearing the Veteran testified that he had complained of tinnitus while deployed; he related that he has had daily ringing in his ears since.  

One way of substantiating a claim of service connection is by showing that a chronic disease became manifest in service, and has persisted.  Essentially, tinnitus is a disability the presence of which is established by subjective complaints.  

The question before the Board then is essentially one regarding the Veteran's credibility.  While there appears to be some inconsistency in his accounts in that he had reported the onset of tinnitus after service, and now reports he first noticed it on deployment to Southwest Asia, he has explained this somewhat indicated he was uncertain the ringing is a disability.  Resolving reasonably doubt in his favor, the Board accepts his more recent accounts as credible.  Accordingly, the requirements for establishing service connection for tinnitus, onset in service and persistence since, are met.  See Savage v. Gober, 10 Vet. App. 488, 496 (1997)).  Service connection for tinnitus is warranted.


ORDER

Service connection for tinnitus is granted. 


REMAND

The Veteran was afforded a VA compensation examination in connection with his claim of service connection for residuals of a left ankle injury.  The report of the examination is inadequate to properly adjudicate the claim.  The Veteran sustained left ankle injuries in service, in March 1989 and in July 2002.  The examiner explained as the basis for his negative nexus opinion that the Veteran now has foot, not ankle, problems.  As the Veteran's complaints in service included foot (pain on dorsum) as well ankle complaints, the question now is whether he has either foot or ankle disability related to his complaints in service.   An examination to secure a clarifying medical opinion is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for a foot/ankle examination of the Veteran to determine whether he has a chronic disability of his left foot or ankle that is relate to his service/injuries therein.  The Veteran's claim file (to include this remand) must be reviewed by the examiner in connection with the examination.  Based on review of the record (to include the service treatment records) and examination of the Veteran the examiner should offer opinions responding to the following:.  

a) Please identify (by medical diagnosis) any left foot or ankle disability found.  

b) As to any (and each) left foot or ankle disability entity diagnosed, please opine whether it is at least as likely as not (a 50% or better probability) that such disability is related to the Veteran's service/injuries and complaints noted therein ?

The examiner must fully explain the rationale for all opinions.

2.  Thereafter, the RO should re-adjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


